DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 1-7 and 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 and 19-20 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
PGPUB 2018/0038346 to Booth et al teaches comparing configuration data for a wind turbine and updating any differences between current and last known data [abstract].
PGPUB 2016/0333855 to Lund et al teaches using cloud computing for managing the configuration and operating plan of a wind farm [0028-0029].
PGPUB 2014/0234103 to Obrecht teaches using a server for controlling the steering of wind turbines in order to continuously or periodically steer a wake of the turbine away from a neighboring or downstream turbine [abstract, 0042, 0047].
PGPUB 2011/0142619 to Subramanian et al teaches monitoring operational status of a plurality of wind turbines using a centralized server and allowing downstream wind turbines adjust themselves based on [0025-0027].
Applicants Admitted Prior Art teaches steering a turbine 90 degrees to the wind or shutting the turbine down if the wind speed is too fast.  Additionally, turbines can generate a disturbance for other downstream turbines [0002-0003].
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/27/21